Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a mounting device for reacting loads from an engine of an aircraft to an aircraft structure along a longitudinal axis of the mounting device or a method for limiting the deflection of an engine mechanically connected to an aircraft structure of an aircraft, the mounting device and the method comprising: an upper link comprising at least one lug and an upper bearing surface disposed along a longitudinal axis of the mounting device, wherein loading occurs along the longitudinal axis of the mounting device; and a housing comprising: a lower bearing surface disposed along the longitudinal axis of the mounting device; and a center structure comprising at least one compression stop, which carries loads in compression, and at least one tension stop, which carries loads in tension, the center structure being centrally disposed relative to the longitudinal axis; wherein the at least one lug is at an opposite end of the upper link from the upper bearing surface, extends in a radial direction, relative to the longitudinal axis of the mounting device, and is shaped such that, when the at least one luq is inserted into the center structure beyond the at least one tension stop, a rotation of the upper link relative to the housing causes the at least one lug to be aligned with the at least one tension stop along the longitudinal axis to interlock the at least one lug of the upper link within the center structure; and reacting an operational load from the engine with the mounting device.
Bonnet et al. (FR2965876) teaches a similar mounting device and method as the claimed invention.
However, Bonnet et al. (FR2965876) lacks wherein the at least one lug is at an opposite end of the upper link from the upper bearing surface, extends in a radial direction, relative to the longitudinal axis of the mounting device, and is shaped such that, when the at least one luq is inserted into the center structure beyond the at least one tension stop, a rotation of the upper link relative to the housing causes the at least one lug to be aligned with the at least one tension stop along the longitudinal axis to interlock the at least one lug of the upper link within the center structure; and reacting an operational load from the engine with the mounting device. 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647